 376 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Jaglan Garment Co., Inc. and Local 19, Distributive Workers of America, DWA. Case Sept em her 26, 1978 DECISION AND ORDER BY MEMBI'RS JENKINS, PENELLO, MURPHY Upon a charge filed on April 21. 1978, by Local 19, Distributive Workers of America. DWA, herem called the Union. and duly served on Jaglan Garment Co .. Inc .. herein called Respondent, the General Counsel of the National Labor Relations Board, by the Regional Director for Region 26, issued a plaint and notice of hearing on April 27. 1978, against Respondent, alleging that Respondent had engaged in and was engaging in unfair labor practices ing commerce within the meaning of 8(a)(5) and (I) and Section 2(6) and (7) of the NatiOnal bor Relations Act, as amended. Copies of the charge, complaint, and notice of hearing before an trative Law Judge were duly served on the parties to this proceeding. With respect to the unfair labor practices, the plaint alleges in substance that on September 14, 1977, following a Board election in Case 26-RC-5558 the Union was dulv certified as the exclusive tive-bargaining representative of Respondent's ployees in the unit found appropriate; 1 and that, mencing on or about March 23, 1978, and at all ttmes thereafter. Respondent has refused, and continues to date to refuse, to bargain collectively with the Union as the exclusive bargaining representative, although the Union has requested and is requesting it to do so. On May 3, 1978, Respondent filed its answer to the complaint admitting in part, and denying in part, the allegations in the complaint. On May 17, 1978, counsel for the General Counsel filed directly with the Board a Motion for Summary Judgment. Subsequently. on May 25, 1978, the Board issued an order transferring the proceeding to the Board and a Notice To Show Cause why the 
General Counsel's Motion for Summary Judgment should not be granted. Respondent thereafter filed a response to Notice To Show Cause. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, as amended, the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. 1 Official notice is taken of the record in the representation proceeding, Case 26-RC' -5558. as the term "record" is defined in Sees. 102.68 and 102.69\g) of the Board's Rules and Regulations, Series 8, as amended. See LTI' Electosvsums, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4, 1968); Gold;n Age Beverage Co, 167 NLRB 151 (1967), enfd. 415 F.2d 26 (CA 5. 1969); lnrertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967); Follett Corp .. 164 NLRB 378 11967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec. 9(di of the NLRA, as amended. 238 NLRB No. 60 Upon the entire record in this proceeding. the Board makes the following: Ruling on the Motion for Summary Judgment In its answer to the complaint and response to the Notice To Show Cause, Respondent attacks the Union's representative status and certification, tending, inter alia, that its objections should not have been overruled and that it was deprived of due cess by the denial of a hearing on the material issues raised by those objections. Respondent further asserts that the Union is now defunct. Our review of the record herein, including the ord in Case 26-RC-5558, discloses that, pursuant to a Decision and Direction of Election by the Acting gional Director, an election was conducted on August 19. 1977, and that the tally of ballots furnished the parties after the election showed 100 votes for, and 35 against, the Union, with 46 challenged ballots. spondent filed timely objections to the conduct of the election, alleging essentially that the employees' dom of choice was interfered with by: (1) the Board agents' acceptance of numerous union challenges without requiring statements as to the reasons for the challenges: (2) threats of violence made to employees on the eve of the election; (3) the Board agents ing the ballot box unattended; (4) defacement of cial election materials and sample ballots; and (5) union agents misrepresenting themselves as ment agents. Thereafter, on September 14, 1977, the Regional Director for Region 26 issued a Supplemental sion and Certification of Representative in which he overruled Respondent's objections and certified the Union. Respondent's request for review of the plemental Decision and Certification of tive was denied by the Board on October 14, 1977, on the ground that it raised no substantial issues ranting review. In so doing, the Board determined that there were no issues raised by Respondent's jections which required a hearing and, thus, it has not been denied due process in this regard.2 It is well settled that in the absence of newly covered or previously unavailable evidence or special circumstances a respondent in a proceeding alleging a violation of Section 8(a)(5) is not entitled to relitigate issues which were or could have been litigated in a prior representation proceeding.3 In this proceeding, Respondent has neither raised issues which were or could have been litigated in the prior representation proceeding and does not offer to 'CSC Oil Company, 220 NLRB 19, 20 (1975); Allied Mear Company, 220 NLRB 27 (1975). 'See Pimburgh Plate Glass Co. v. NL.R B. 313 U.S. 146, 162 (1941); Rules and Regulations of the Board Sees. 102.67(f) and 102.69(c).  JAGLAN CO. adduce at a hearing any newly discovered or ously unavailable evidence. nor does Respondent lege that any special circumstances exist herein which would require the Board to reexamine the decision made in the representation proceeding. However, in its response to the Notice To Show Cause, Respondent does raise issues which relate to matters allegedly occurring after litigation of the resentation proceeding. Thus, Respondent contends. inter alia, that it has been denied the opportunity to be heard and to participate fully in a hearing with respect to its claim that the Union is now defunct and that the General Counsel had improperly introduced into evidence, through attachments to the Motion for Summary Judgment. the Union's March 23. 1978. ter and March 30, 1978. mailgram in which the Union requested Respondent to bargain with it. As to this last contention, Respondent has admitted in its answer receipt of these requests and further edges such receipt in its letter to the Union. dated April 6. 1978, in which it states in pertinent part: This is a response to your letter of March 23. 1978, and to the mailgram of March 30, 1978. relating to your request for information and your request to commence bargaining. Thus, the Union's requests for bargaining stand controverted and Respondent can neither contest the authenticity nor the receipt of such requests from the Union. Furthermore, hy letter of April 26. 1978, spondent advised the Union that Respondent was fusing to bargain with it in order to test the validity of the Union's certification. Accordingly. we conclude that Respondent has failed to raise any genuinely contested issues by this contention and thus a hearing regarding this issue is not warranted. We also find no merit to Respondent's claim of union defunction. Respondent asserts only that the Union is "now defunct" but has failed to set forth any facts or evidence to support its conclusionary ment. Respondent's contention is rebutted by the facts that the Union twice requested that Respondent meet and bargain and filed a subsequent unfair labor practice charge which is the basis for the present ceeding. Therefore, because Respondent has again failed to raise any genuinely contested issues, a ing on this allegation is unwarranted,4 and dent's belief that the Union is defunct is not a basis on which it can lawfully refuse to bargain. In view of all the foregoing. we find that dent has not raised any issues which are properly gable in this unfair labor practice proceeding. Ac-'A!IUl!gamated Clothmg Workers of America, AFL-CJO [Winfield Manu· Company, Inc.} v. !oi'.L. R.B., 424 F.2d 818, 829-830 (C.A.D.C. 1970). cordingly. we grant the Motion for Summary Judgment. On the basis of the entire record. the BoarJ makes the following: I. 1111· Rl SISI,SS OF RISPOSDFST Respondent. a corporation Joing in the State of Mississippi. is engageJ in the of jeans at its Sledge. Mississippi. location. During the 12 months preceding issuance of the cnmplaint herein. a representative period. Respondent 'old and shipped in interstate commerce products valued in cess of $50.000 directly to points outside the State of Mississippi. We finJ. on the basis of the foregoin;!. that dent is. anJ has been at all times material herein. an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act anJ that It will effectuate the poliCies of the Act to assert JUrisdiction herein. II. I'HE I.AROR ORGASIZA110:-.-IS\01.\ I:D Local 19. Distrihutive Workers of Amenca. DWA. is a labor organization within the meaning of Sectlllll 2( 5) of the Act. Ill. 'lllfo I.ABOR I'RA< IICI:S A. The Representation Proceeding I. The unit The following employees of Respondent constitute a unit appropriate for collective-bargaining purposes within the meaning of Section 9(b) of the Act: All production anJ maintenance employees employed at the Employer's Sledge, Mi,sissippi. location, including the employees Ill the parts section. the joined fronts section. the seat ing back section, the side anJ inseam section. the inspect section. the packing and folding section. the receiving section. the shipping section. cluding all office clerical employees. guarJs and supervisors as defineJ in the Act. 2. The certification On August 19. 1977. a majority of the emplo)ees of Respondent in said unit. in a secret-ballot election conducted under the supervision of the Regional rector for Region 26. designateJ the Union as their representative for the purpose of collective bargaining with Respondent. The Union was certified as the lective-bargaining representative of the employees in  DECISIO!"S OF NATIONAL LABOR RELATIONS BOARD said unit on September 14, 1977, and the Union tinues to be such exclusive representative within the meaning of Section 9(a) of the Act. B. The Request To Bargain and Re.IJ)(mdent 's Reji;sa/ Commencing on or about March 23, 1978. and at all times thereafter, including March 30, 1978, the Union has requested Respondent to bargain tively with it as the exclusive collective-bargaining representative of all the employees in the scribed unit. Commencing on or about April 26, 1978, and continuing at all times thereafter to date, spondent has refused. and continues to refuse, to ognize and bargain with the Union as the exclusive representative for collective bargaining of all ees in said unit. Accordingly, we 11nd that Respondent has, since April 26, 1978, and at all times thereafter, refused to bargain collectively with the Union as the exclusive representative of the employees in the appropriate unit, and that. by such refusal, Respondent has gaged in and is engaging in unfair labor practices \Vi thin the meaning of Section 8(a)(5) and (I) of the Act. 1\. Ill!: FFI·I:CT 01· IIIF tiNh\IR LABOR PRAC1HTS l'PON ('!lM'-1UHT The activities of Respondent set forth in section Ill. a hove, occurring in connection with its operations described in section I. above. have a close. intimate. and substantial relationship to trade. traffic. and merce among the several States and tend to lead to labor disputes burdening and obstructing commerce and the free flow of commerce. V. llllc REMI'DY Having found that Respondent has engaged in and is engaging in unfair labor practices within the ing of Section 8(a)(5) and (I) of the Act, we shall order that it cease and desist therefrom and, upon request. bargain collectively with the Cnion as the exclusive representative of all employees in the propriate unit and, if an understanding is reached, embody such understanding in a signed agreement. In order to insure that the employees in the priate unit will he accorded the services of their lected bargaining agent for the period provided by law. we shall construe the initial period of tion as beginning on the date Respondent commences to bargain in good faith with the Union as the nized bargaining representative in the appropriate unit. See Afar-Jac Poultry Cumpanr. Inc .. 136 NLRB 785 (1962): Commerce Company d!bla Lanwr Hotel, 140 NLRB 226. 229 ( 1962). enfd. 328 F.2d 600 (C.A. 5. 1964), cert. denied 379 U.S. 817 (1964): Burnett Construction Company, 149 NLRB 1419, 1421 ( 1964), enfd. 350 F .2d 57 (C. A. 10, 1965 ). The Board, upon the basis of the foregoing facts and the entire record, makes the following: CoNcu 'SIOJ\S oF LAw 1. Jaglan Garment Co .. Inc .. is an employer gaged in commerce within the meaning of Section 2(6) and (7) of the Act. 2. Local 19. Distributive Workers of America, OW A. is a labor organization within the meaning of Section 2(5) of the Act. 3. All production and maintenance employees ployed by the Employer's Sledge, Mississippi. tion, including the employees in the parts section. the joined fronts section, the seat seaming back section. the side and inseam section. the inspect section. the packing and folding section. the receiving section. the shipping section. excluding all office clerical ees. guards. and supervisors as defined in the Act. constitute a unit appropriate for the purposes of lective bargaining within the meaning of Section 9(b) of the Act. 4. Since September 14. 1977, the above-named bor organization has been and now is the certified and exclusive representative of all employees in the aforesaid appropriate unit for the purpose of tive bargaining within the meaning of Section 9(a) of the Act. 5. By refusing on or about April 26. 1978. and at all times thereafter. to bargain collectivelv with the above-named labor organiz;tion as the ex<.:lusive gaining representative of all the employees of spondent in the appropriate unit. Respondent has gaged in and is engaging in unfair labor practices within the meaning of Section 8(a)(5) of the Act. 6. By the aforesaid refusal to bargain. Respondent has interfered with, restrained, and coerced. and is interfering with. restraining. and coercing. employees in the exercise of the rights guaranteed to them in Section 7 of the Act and thereby has engaged in and is engaging in unfair labor practices within the ing of Section 8(a)( I) of the Act. 7. The aforesaid unfair labor practices are unfair labor practices affecting commerce within the mg of Section 2(6) and (7) of the Act. ORDER Pursuant to Section lO(c) of the '\ational Labor Relations Act, as amended, the National Labor tions Board hereby orders that the Respondent. Jag- JAGLA"J GARMFNT CO. J79 ian Garment Co .. Inc .. Sledge. Mississippi. its officers. agents. successors. and assigns. shall: I. Cease and desist from: (a) Refusing to bargain collectively concernmg rates of pay. wages. hours, and other terms and ditions of employment with Local 19. Distributive Workers of America, DWA, as the exclusive ing representative of its employees in the following appropriate unit: All production and maintenance employees employed at the Employer's Sledge. Mississippi. location. including the employees in the parts section. the joined fronts section. the seat ing back section, the side and inseam section. the inspect section. the packing and folding section. the receiving section. the shipping section. cluding all office clerical employees. guards. ami supervisors as defined in the Act. (b) In any like or related manner interfering with. restraining. or coercing employees in the exercise of the rights guaranteed them in Section 7 of the Act. 2. Take the following affirmative action which the Board finds will effectuate the policies of the Act: (a) Upon request. bargain with the above-named labor organization as the exclusive representative of all employees in the aforesaid appropriate unit with respect to rates of pay. wages. hours. and other terms and conditions of employment and. if an ing is reached. embody such understanding in a signed agreement. (b) Post at its Sledge. Mississippi. location copies of the attached notice marked "Appendix."' Copies of said notice. on forms provided by the Regional Director for Region 26, after being duly signed by Respondent's representative, shall be posted by spondent immediately upon receipt thereof. and he maintained by it for 60 consecutive Jays thereafter. in conspicuous places, including all places where notices 'In the event that this Order IS cnl(,ced a JUdgment of a l1mtcd States Court of Appeals. the words in the not1ce readmg "'Posted by Order of the Labor RelatiOn; Board"" shall read .. Po,ted Pursuant Ill a Judgment of the Umted State' Court of Appeal' Enforcmg an Order ,,f the Natwnal Labor Relations Board." to employees are customarily posted. Reasonable steps shall he taken by Respondent to insure that said notices arc not altered. defaced. or covered by other rna terial. (c) Notify the Regional Director for Regilll1 26. in writing. \Vithin 20 days from the date of this Order. what steps have been taken to cmnply herewith. APPE'-.;DIX No neE To EMPLOYLLS Posn:o BY ORDER m· 1111· \1 A I lOS AI. LABOR Rl:l A I lOSS 80.\RD An Agency of the United States Government WE WILL refuse to hargam collectiwly concerning rates of pay. wages. hours. and other terms and conditions of employment with Local 19. Distributive Workers of America. OW A. as the exclusive representative of the employees in the bargaining unit described below. Wr: WILL NOT in any like or related manner mterfere with. restrain. or coerce our employees in the exercise of the rights guaranteed them by Section 7 of the Act. WE \\'ILL. upon request. bargain with the above-named Union, as the exclusive tive of all employees in the bargaining unit scribed below. with respect to rates of pay. wages. hours. and other terms and conditions of employment and. if an understanding is reached. embody such understanding in a signed ment. The bargaining unit is: All production and maintenance employees employed at the Employer's Sledge. sippi. location, including the employees ployed in the parts section. the joined fronts section, the seat seaming hack section. the side and inseam section. the inspect sectinn. the packing and folding section, the receiving tion, the shipping section. excluding all office clerical employees. guards. and supervisors as defined in the Act. JAGLAN GAIU,fEST Co .. lsc. 